Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-6, 8, 20-33 are pending.  Claims 1-6, 8, 20-33 are currently under consideration for patentability under 37 CFR 1.104.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 20, 21, 22, 28, 29  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karasawa et al. 2009/0187073 and further in view of Devlin et al. 6,187,026 and Wappler 1,127,948.
For claim 1, Karasawa discloses a surgical device (fig 12), comprising: 
a percutaneous member (treatment instrument 120 and trocar 111) comprising: 
a hollow tubular member including a distal end (111);
an elongate shaft (shaft of treatment instrument 120) including a distal end portion configured for insertion into a body cavity, wherein at least a portion of the elongate shaft is disposed within the hollow tubular member (fig 12); and 
a connector (claw like grip at the distal end of treatment instrument 120) positioned on the distal end portion of the elongate shaft, wherein the 
an in-vivo instrument (camera 4 with wire 45; fig 12) configured for use within the body cavity, wherein the in-vivo instrument defines a longitudinal axis, wherein the connector is selectively coupled to the in-vivo instrument (the claw is capable of grasping the wire 45 if the main body of camera 4 happens to be out of reach in the event it was dropped; or any other part of camera 4).
Karasawa does not explicitly disclose: 
wherein the connector is 
movable “between locked and unlocked orientations”, and 
“selectively lockable to the in-vivo instrument at multiple positions along the longitudinal axis”.  
Devlin
“wherein the connector is permanently impassible through the distal end of the hollow tubular member”.
Wappler teaches a set of jaws actuated by wire rod 35 as the elongate shaft configured within flexible shaft 17 composed of sleeve 26 and spiral 21 as the hollow tubular member (fig 2, 3, 4).  The jaws in any operating position are permanently impassible through the flexible shaft 17 (sleeve 26) as the diameter is larger than the lumen of sleeve 26 (fig 4).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Wappler into the invention of Karasawa in order to configure “wherein the connector is permanently impassible through the distal end of the hollow tubular member” because it allows the angle of the shaft to be controlled, “the inclination of which is regulable at will” (1:44-45).
For claim 2, Karasawa discloses the surgical device of Claim 1, wherein the in-vivo instrument comprises at least one camera (fig 8; [0036] describes the camera of fig 8).
For claim 20, Karasawa discloses a surgical device (fig 12), comprising: 
an in-vivo instrument (camera 4 and wire 45) configured for use within a body cavity, wherein the in-vivo instrument defines a longitudinal axis; and 
a percutaneous member (treatment instrument 120 and trocar 111), comprising: 
a tubular member (111) comprising a distal end; 
an elongate body (shaft of treatment instrument 120) configured to be positioned within the tubular member, wherein the elongate body comprises a connector (claw like grip at the distal end of treatment instrument 120) at a distal portion thereof, wherein the connector is selectively movable relative to the distal end of the tubular member (the claw is capable of grasping the wire 
wherein the connector is configured to be selectively coupled to the in-vivo instrument (the claw is capable of grasping the wire 45 if the main body of camera 4 happens to be out of reach in the event it was dropped; or any other part of camera 4).
Karasawa does not disclose:
wherein the connector is:
movable “between locked and unlocked orientations”, and
“selectively lockable to the in-vivo instrument at multiple positions along the longitudinal axis”.
Devlin teaches a forceps with a locking means (3:16-21).  As such, the forceps is capable of selectively locking to Karasawa’s camera 4 and wire 45 as the in-vivo instrument at multiple locations along the longitudinal axis of the capsule and wire 45.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Devlin into the invention of Karasawa in order to configure wherein the connector is selectively lockable to the in-vivo instrument at multiple positions along the longitudinal axis because it allows continual grasping without the need for continual applied pressure.
“wherein the connector is permanently impassible through the distal end of the tubular member”.
Wappler teaches a set of jaws actuated by wire rod 35 as the elongate shaft configured within flexible shaft 17 composed of sleeve 26 and spiral 21 as the hollow tubular member (fig 2, 3, 4).  The jaws in any operating position are permanently impassible through the flexible shaft 17 (sleeve 26) as the diameter is larger than the lumen of sleeve 26 (fig 4).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Wappler into the invention of Karasawa in order to configure “wherein the connector is permanently impassible through the distal end of the hollow tubular member” because it allows the angle of the shaft to be controlled, “the inclination of which is regulable at will” (1:44-45).
For claim 21, Karasawa discloses the surgical device of Claim 20, wherein the in-vivo instrument is introducible into the patient independent from the percutaneous member (the in-vivo instrument of Karasawa is not connected to the percutaneous member of Karasawa and is therefore introducible into the patient independent from the percutaneous member).
For claim 22, Karasawa discloses the surgical device of Claim 20, wherein the in-vivo instrument comprises at least one camera (fig 8; [0036] describes the camera of fig 8).
For claim 28, Karasawa discloses the surgical device (fig 12), comprising: 
a percutaneous member (treatment instrument 120 and trocar 111), comprising: 
a tubular member (111) comprising a distal end;
an elongate body (shaft of treatment instrument 120) comprising a distal end portion; and 
a connector (claw like grip at the distal end of treatment instrument 120) positioned at the distal end portion of the elongate body, wherein the connector is selectively movable relative to the distal end of the tubular member (the claw is capable of grasping the wire 45 if the main body of camera 4 happens to be out of reach in the event it was dropped; or any other part of camera 4); and
an in-vivo instrument (4) defining a longitudinal axis, wherein the connector is selectively coupled to the in-vivo instrument (the claw is capable of grasping the wire 45 if the main body of camera 4 happens to be out of reach in the event it was dropped; or any other part of camera 4).
Karasawa does not disclose:
wherein the connector is:
movable “between locked and unlocked orientations”, and 
“selectively lockable to the in-vivo instrument at multiple positions along the longitudinal axis”.
Devlin teaches a forceps with a locking means (3:16-21).  As such, the forceps is capable of selectively locking to Karasawa’s camera 4 and wire 45 as the in-vivo instrument at multiple locations along the longitudinal axis of the capsule and wire 45.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Devlin into the invention of Karasawa in order to configure wherein the connector is selectively lockable to the in-vivo instrument at multiple positions along the longitudinal axis because it allows continual grasping without the need for continual applied pressure.
“wherein the connector is permanently impassible through the distal end of the tubular member”.
Wappler teaches a set of jaws actuated by wire rod 35 as the elongate shaft configured within flexible shaft 17 composed of sleeve 26 and spiral 21 as the hollow tubular member (fig 2, 3, 4).  The jaws in any operating position are permanently impassible through the flexible shaft 17 (sleeve 26) as the diameter is larger than the lumen of sleeve 26 (fig 4).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Wappler into the invention of Karasawa in order to configure “wherein the connector is permanently impassible through the distal end of the hollow tubular member” because it allows the angle of the shaft to be controlled, “the inclination of which is regulable at will” (1:44-45).
For claim 29, Karasawa discloses the surgical device of Claim 28, wherein the in-vivo instrument comprises at least one camera (fig 8; [0036] describes the camera of fig 8).
For claim 32, modified Karasawa discloses the surgical device of Claim 1, wherein the connector is impassible through the distal end of the hollow tubular member when the connector is in the locked orientation and when the connector is in the unlocked orientation (Wappler: teaches a set of jaws actuated by wire rod 35 as the elongate shaft configured within flexible shaft 17 composed of sleeve 26 and spiral 21 as the hollow tubular member; fig 2, 3, 4.  The jaws in any operating position are permanently impassible through the flexible shaft 17 (sleeve 26) as the diameter is larger than the lumen of sleeve 26, fig 4).
For claim 33, modified Karasawa discloses the surgical device of Claim 1, wherein the connector is selectively lockable to the in-vivo instrument at multiple pre-determined positions (the forceps and the claw are capable of selectively locking to Karasawa’s camera 4 and wire 45 as the in-vivo instrument at multiple locations, any of which can be deemed as predetermined, along the longitudinal axis of the capsule and wire 45).
Claims 3, 5, 6, 8, 23, 25-27, 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karasawa, Devlin, and Wappler as applied to claim 2 above, and further in view of Pell et al. 2013/0331646.
For claim 3, Karasawa does not disclose the surgical device of Claim 2, wherein the in-vivo instrument further comprises a track configured to movably receive the connector therein through a portion of the track adjacent to the at least one camera.  Karasawa’s invention relates to a manner of gripping and manipulating a medical device, specifically a 
For claim 5, modified Karasawa as in claim 3 discloses the surgical device of Claim 1, wherein the in-vivo instrument further comprises a track configured to movably receive the connector therein (Pell: figs 25A – 30 show multiple embodiments).
For claim 6, modified Karasawa as in claim 3 discloses the surgical device of Claim 5, wherein the connector comprises a mating member adapted for sliding engagement with the track (Pell: figs 25A – 30 show multiple embodiments).
For claim 8, modified Karasawa as in claim 3 discloses the surgical device of Claim 5, wherein the elongate body operably interfaces with a handle including a locking means for selectively locking the connector in any of multiple positions along the track (Pell: [0018, 0021 – 0024] describes multiple locking embodiments).
For claim 23, modified Karasawa as in claim 3 discloses the surgical device of Claim 22, wherein the in-vivo instrument further comprises a track configured to movably receive the connector therein through a portion of the track adjacent to the at least one camera (Pell: figs 25A – 30 show multiple embodiments).
For claim 25, modified Karasawa as in claim 3 discloses the surgical device of Claim 20, wherein the in-vivo instrument further comprises a track configured to movably receive the connector therein (Pell: figs 25A – 30 show multiple embodiments).
For claim 26, modified Karasawa as in claim 3 discloses the surgical device of Claim 25, wherein the connector comprises a mating member adapted for sliding engagement with the track (Pell: figs 25A – 30 show multiple embodiments).
For claim 27, modified Karasawa discloses as in claim 3 the surgical device of Claim 20, wherein the elongate body operably interfaces with a handle, and wherein the handle comprises a locking means for selectively locking the connector in any of multiple positions along the track (Pell: [0018, 0021 – 0024] describes multiple locking embodiments).
For claim 30, modified Karasawa discloses as in claim 3 the surgical device of Claim 29, wherein the in-vivo instrument further comprises a track configured to movably receive the connector therein through a portion of the track adjacent to the at least one camera (Pell: figs 25A – 30 show multiple embodiments).
Claims 4, 24, 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karasawa, Devlin, and Wappler as applied to claim 2 above, and further in view of Foley et al. 6,152,871.
For claim 4, Karasawa does not disclose the surgical device of Claim 2, wherein the in-vivo instrument further comprises a cleaning feature for cleaning a lens of the at least one camera.  Foley teaches prior devices which use fluid to keep lenses clean (17:56-59).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Foley into the invention of Karasawa in order to configure wherein the in-vivo instrument further comprises a cleaning feature for cleaning a lens of the at least one camera because it provides a manner to keep the lens clean and therefore provide clearer images.
For claim 24, modified Karasawa as in claim 4 discloses the surgical device of Claim 22, wherein the in-vivo instrument further comprises a cleaning feature for cleaning a lens of the at least one camera (Foley: 17:56-59).
For claim 31, modified Karasawa as in claim 4 discloses the surgical device of Claim 29, wherein the in-vivo instrument further comprises a cleaning feature for cleaning a lens of the at least one camera (Foley: 17:56-59).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795